—Order of September 25, 1937, as modified by order of October 13, 1937, modified on the law and the facts as matter of discretion, and as modified affirmed, without costs of this appeal to any party. Memorandum: This receivership in the nature of a sequestration seems to be prohibited by sections 150 and 151 of the General Corporation Law. But further and aside from this, it does not appear with any degree of certainty that the transfer of the lease of the Powers Hotel to the corporation defendant was fraudulent. It may well be that the plaintiff trustee will be confined, even if successful, to setting aside the transfers of stock to the defendant Rosebud Brainard. It may eventuate that the corporation was created legally and without fraud. (See Jenkins v. Moyse, 254 N. Y. 319.) As a matter of discretion a temporary injunction should be ordered in place of a receivership which should sufficiently protect the bankrupt estate of Roy P. Brainard. All concur. (The first order appoints a receiver; the second order resettles the first order.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.